


Exhibit 10.2


MORNINGSTAR, INC.
2011 STOCK INCENTIVE PLAN
DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT (including Schedule 1
hereto, the “Award Agreement”) is made under the Morningstar, Inc. 2011 Stock
Incentive Plan (the “Plan”) as of the Grant Date specified in Schedule 1 to this
Award Agreement (“Schedule 1”). Any term capitalized but not defined in this
Award Agreement will have the meaning set forth in the Plan.
BETWEEN:
(1)
MORNINGSTAR, INC., an Illinois corporation (the “Company”); and

(2)
The Participant identified in Schedule 1.

1    GRANT OF RESTRICTED STOCK UNITs
1.
In accordance with the terms of the Plan and subject to the terms and conditions
of this Award Agreement, the Company hereby grants to the Participant the number
of Restricted Stock Units specified in Schedule 1.

2.
Each Restricted Stock Unit is a notional amount that represents one unvested
share of common stock, no par value, of the Company (a “Share”). Each Restricted
Stock Unit constitutes the right, subject to the terms and conditions of the
Plan and this Award Agreement, to distribution of a Share if and when the
Restricted Stock Unit vests.

3.
This Award Agreement is subject to the provisions of the Plan and shall be
interpreted in accordance therewith. The Participant hereby agrees to be bound
by the terms of this Award Agreement and the Plan.

4.
Further details of the Restricted Stock Units granted to the Participant under
the terms of this Award Agreement are set forth in Schedule 1.

1
Rights as a Shareholder

1.
Unless and until a Restricted Stock Unit has vested and the Share underlying it
has been distributed to the Participant, the Participant will not be entitled to
vote that Share.

2.
If the Company declares a cash dividend on the Shares, then, on the payment date
of the dividend,





--------------------------------------------------------------------------------




the Participant will be credited with dividend equivalents equal to the amount
of cash dividend per Share multiplied by the number of Restricted Stock Units
credited to the Participant through the record date for the dividend. The
dividend equivalents credited to the Participant under the preceding sentence
will be deemed to be reinvested in additional Restricted Stock Units and
credited to the Participant's Restricted Stock Unit account. The Restricted
Stock Units credited as a result of such dividend equivalents will be subject to
the same terms regarding vesting and forfeiture as the Participant's Restricted
Stock Units awarded hereunder, and, subject to the following sentence, will be
distributed in Shares at the same time and in the same proportion that the
Shares associated with the Participant's Restricted Stock Units are delivered
(or forfeited at the time that the Participant's Restricted Stock Units are
forfeited). Fractional Shares may be settled in cash or otherwise, including by
rounding up or down to the nearest whole number, as the Committee determines.
2
termination of service and OTHER ChANGES IN SERVICE STATUS

1.
If the Participant's Service (as defined in Section 3.3) terminates for any
reason other than Disability, death, or by virtue of the Company's 12 year term
limit for non-employee directors, the Participant will forfeit the right to
receive Shares underlying any Restricted Stock Units that have not vested at
that time. Notwithstanding anything in the Plan to the contrary, for purposes of
this Award Agreement, “Disability” shall mean the condition of being “disabled”
as provided in Code Section 409A(a)(2)(C).

2.
If the Participant's Service terminates on account of the Disability or death of
the Participant or by virtue of the Company's 12 year term limit for
non-employee directors, the Shares underlying all of the Restricted Stock Units
awarded hereunder shall become immediately vested and be distributed to the
Participant or the Participant's beneficiary under the Plan as soon as
practicable in accordance with Section 4.1 of this Award Agreement.

3.
For purposes of this Award Agreement “Service” means the provision of services
to the Company or its Affiliates in the capacity of an employee or a member of
the Board but not as a consultant to the Company or an Affiliate. For purposes
of this Award Agreement, "Affiliate” means an entity that is (directly or
indirectly) controlled by, or controls, the Company.

3
Timing and Form of Payment

1.
Once a Restricted Stock Unit vests, the Participant will be entitled to receive
a Share in its place. Delivery of the Share will be made as soon as
administratively feasible after its associated Restricted Stock Unit vests, but
no later than 2½ months from the end of the calendar year in which such vesting
occurs.

4
WITHHOLDING obligations

1.
Without limiting the Company's power or rights pursuant to Section 5.5 of the
Plan with respect to





--------------------------------------------------------------------------------




a member of the Board who also serves as an employee of the Company, amounts
required by tax law or regulation to be withheld by the Company with respect to
any taxable event arising under this Award Agreement will be satisfied by having
Shares withheld in accordance with Section 5.5 of the Plan. In addition, a
Participant subject to withholding obligations may elect to deliver to the
Company the necessary funds to satisfy the withholding obligation, in which case
there will be no reduction in the Shares otherwise distributable to the
Participant.
5
NOTICES

1.
Any notice or other communication required or permitted under this Award
Agreement must be in writing and must be delivered personally, sent by
certified, registered or express mail, or sent by overnight courier, at the
sender's expense. Notice will be deemed given when delivered personally or, if
mailed, three days after the date of deposit or, if sent by overnight courier,
on the regular business day following the date sent. Notice to the Company
should be sent to Morningstar, Inc., 22 West Washington Street, Chicago,
Illinois, 60602, Attention: General Counsel. Notice to the Participant should be
sent to the address of the Participant contained in the Company's records.
Either party may change the person and/or address to whom the other party must
give notice by giving such other party written notice of such change, in
accordance with the procedures described above.

6
CONSTRUCTION

1.
The Restricted Stock Units granted hereunder are subject to any rules and
regulations promulgated by the Committee pursuant to the Plan, now or hereafter
in effect.

2.
The Company and the Participant may amend this Award Agreement only by a written
instrument signed by both parties, provided, that the Company may amend this
Award Agreement without further action by the Participant if (i) such amendment
is deemed by the Company to be advisable or necessary to comply with applicable
law, rule, or, regulation, including Section 409A of the Code, or (ii) if such
amendment is not to the detriment of the Participant.

3.
The parties may execute this Award Agreement in one or more counterparts, all of
which together shall constitute but one Award Agreement.

IN WITNESS whereof the parties have executed this Restricted Stock Unit Award
Agreement as of the Grant Date specified in Schedule 1.


Participant


_____________________                    
(Participant's signature)                    
_____________________
(Print name)






--------------------------------------------------------------------------------








Morningstar, Inc.
By:___________________
Its:___________________


Please return by: «Date»
SCHEDULE 1
DETAILS OF RESTRICTED STOCK UNIT GRANTED TO THE PARTICIPANT
Participant's name:
«First» «Name»
Grant Date:
«Grant_date»
Number of Restricted Stock Units:
«Total_RSU_Grant»
Vesting of Restricted Stock Units:
Subject to, and except as otherwise provided by, the Award Agreement, including
Section 3.2 thereof, the Restricted Stock Units subject to the Award Agreement
vest in installments, with each installment becoming vested on the “Vesting
Date” shown below, if the Participant has remained in continuous Service until
that Vesting Date. Notwithstanding the foregoing, the Board or the Committee may
cause the Restricted Stock Units granted hereby to vest at an earlier date
pursuant to its authority under the Plan.
Number of Restricted Stock Units
Vesting Date
«Year1Vest»
«VestDateY1»
«Year2Vest»
«VestDateY2»
«Year3Vest»
«VestDateY3»







